Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments filed on 07/22/2020, with respect to the 35 U.S.C 103 rejection of claims 1-6, 8-12 and 14-20 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims.


Allowable Subject Matter
3.	Claims 1-6 are allowable.	
4.	Claims 8-20 are not properly dependent on claim 1. Each independent claim (i.e., 8, 14, 17, 18, and 20) fails to include the entire method of claim 1 and fails to depend on claim 1. The 8 and 14 merely state including repeating emitting identification according to claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 8-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20140135042 hereinafter Buchheim in view of U.S. Publication No. 20030108199 hereinafter Pinder.

As per claim 8, Buchheim discloses:
A method for automatically initiating at least one function in a receiving apparatus and/or an information processing unit connected thereto (para 0009 “According to the present invention there is provided a coin sized, adhesive, locator beacon using Bluetooth Low Energy communication coupled with a mobile application for a smartphone/Tablet computer/Laptop.” Para 0192 “When provisioning a Beacon, the provisioning app would read the barcode unique ID, or get the Unique ID from the Beacon, It would also get the Beacon's timer time. The app would then connect to the provisioning server, and register the unique ID and corresponding timer running time. The server would then assign a private key to that beacon. The app would then program the beacon with the unique private key. Beacon will then hash the Timer time with the private key and unique ID. This would create an ID that is constantly changing based on the time. The server on the cloud will know the correct UUID, key. and can authenticate the beacon. If the internal clock of a beacon is not to be exact, a mesh network (see FIG. 12) is required to keep all beacons synchronized. This mesh can be managed by a Master Beacon with long range (see below). It is possible to transmit the Hashed ID from the beacon, and partial ID not encrypted. This will allow the server to faster decrypt the ID.”) 

and receiving and examining the encrypted identification information in the receiving apparatus based on the one-way function without decrypting the encrypted identification information (Buchheim para 0192 “This mesh can be managed by a Master Beacon with long range (see below). It is possible to transmit the Hashed ID from the beacon, and partial ID not encrypted. This wil allow the server to faster decrypt the ID.”).

Buchheim does not disclose:
identification information is differently encrypted multiple times 

Pinder discloses:
identification information is differently encrypted multiple times (para 0138 “For example, in the preferred embodiment, the cleartext packet was encrypted multiple times using the DES cryptographic algorithm with a set of keys, thereby producing the new ciphertext packet.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify s provided a coin sized, adhesive, locator beacon using Bluetooth Low Energy communication 
The motivation would have to been encrypt multiple times to increase the security of the packet.

As per claim 9, Buchheim in view of Pinder discloses:
The method according to claim 8, wherein the receiving apparatus and/or the information processing unit connected thereto resorts to internally recorded data and/or to data recorded on an external server for the examining of the encrypted identification information in the receiving apparatus (Buchheim para 0202-0212 and 0231).

As per claim 10, Buchheim in view of Pinder discloses:
The method according to claim 8, wherein the encrypted identification information is tested in the examination when the encrypted identification information characterizes at least one point of the one-way function (Buchheim para 0192 and 0232, If the ID is encrypted by the private key or a hash function, the only way to decrypt is a public key or hash function that a reverse the encrypted state of the ID.).

As per claim 11, Buchheim in view of Pinder discloses:
The method according to claim 8, wherein a third information relating to the identity of the beacon is only output by the receiving apparatus and/or the 

As per claim 12, Buchheim in view of Pinder discloses:
The method according to claim 11, wherein the third information corresponds to at least a part of the unencrypted identification information (Buchheim para 0230-0233).

As per claim 14, the implementation of the method of claim 8 will execute the beacon of claim 14. The claim is analyzed with respect to claim 8. 

As per claim 15, Buchheim in view of Pinder discloses:
The beacon according to claim 14, wherein the encrypted identification information can be transmitted in a standardized beacon identifier format from the transmitting device (Buchheim 0190-0192, 0201-0233 and 0234).

As per claim 16, Buchheim in view of Pinder discloses:
An electronic device comprising: a housing; an energy supply device arranged in the housing; and a beacon according to claim 14, which is arranged in or at the housing (Buchheim Figs. 9 and 14, para 0166 and 0274).

As per claim 17, Buchheim in view of Pinder discloses:
A lighting device comprising: a housing; an illuminant arranged in the housing; and a beacon according to claim 14, which is arranged in or at the housing (Buchheim para 0034, 0054, and 0079).

As per claim 18, Buchheim in view of Pinder discloses:
A communication system comprising: at least one beacon according to claim 14; and at least one receiving apparatus configured to wirelessly receive and configured to examine the encrypted identification information in the receiving apparatus based on the one-way function without decrypting the encrypted identification information from the at least one beacon (Buchheim Fig. 12, para 0190-0192).

As per claim 19, Buchheim in view of Pinder discloses:
The communication system according to claim 18, wherein the beacon and/or the receiving apparatus are formed mobile to each other (Buchheim Fig. 12, para 0190-0192).

As per claim 20, the implementation of the method of claim 1 will execute the method of claim 20. The claim is analyzed with respect to claim 1.

12. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Buchheim in view of Pinder, and further in view of U.S. Patent No. 5146500 hereinafter Maurer.

As per claim 13, Buchheim in view of Pinder discloses:
The method according to claim 2, wherein the one-way function (Buchheim para 0192, public/private key encryption is trapdoor function) 

Buchheim in view of Pinder does not disclose:
one-way function is an elliptical curve, the encrypted identification information comprises coordinates and the encrypted identification information is ascertained in the examination when the coordinates are located on the elliptical curve 

Maurer discloses:	
one-way function is an elliptical curve, the encrypted identification information comprises coordinates and the encrypted identification information is ascertained in the examination when the coordinates are located on the elliptical curve (Col. 14 Lines 45-58 “Allowing messages to be pairs (x,y) of integers representative of a point P(x,y) of the elliptic curve rather than being only one of two coordinates (e.g. the coordinate x as in the trapdoor one-way function described above) offers two major advantages. The first advantage is that it is not necessary to compute the second coordinate corresponding to the given message coordinate, which computation in general requires knowledge of the prime factors of m (this is the very reason why the trapdoor one-way function described above can only be used as a digital signature scheme, not as a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify s provided a coin sized, adhesive, locator beacon using Bluetooth Low Energy communication of Buchheim in view of Pinder to include one-way function is a graphic function and in particular an elliptical curve and two coordinates of a point on the elliptical curve are calculated as the identification information corresponding to the identity of the beacon in the encryption, as taught by Maurer.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY S GRACIA/           Primary Examiner, Art Unit 2491